 STAHL SPECIALTY COMPANYStahl Specialty CompanyandUnited Steelworkers ofAmerica,AFL-CIO. Case 17-CA-3543March 27, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINS129ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that Respondent, Stahl SpecialtyCompany, Kingsville, Missouri, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONOn October 25, 1968, Trial Examiner Sidney J.Barban issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a brief in support thereof,and the Charging Party filed a brief in support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.STATEMENT OF THE CASESIDNEY J BARBAN, Trial Examiner. This matter washeard before me at Kansas City, Missouri, on August 27,1968, upon a complaint issued on May 27, 1968 (basedupon charges filed on April 18, 1968), alleging that theabove-named Respondent had violated Sections 8(a)(l)and (5) of the Act, by refusing to give the Charging Party,herein called the Union, upon request, certain informationconcerning employees in the unit represented by theUnionThe answer admits allegations of the complaintsufficient to support the assertion of jurisdiction undercurrent standards of the Board, and to support a findingthat the Union is a labororganizationwithin themeaningof the Act. The answer denies the commission of anyunfair labor practicesUpon the entire record in this case, and after dueconsideration of the briefs filed by the General Counseland the Respondent, the Trial Examiner makes thefollowingFINDINGS OF FACT AND CONCLUSIONSThe Alleged Unfair Labor PracticesFacts'As noted inthe accompanyingTrialExaminer'sDecision, the Unionseeks certain wage datafromRespondent in order to determinewhetherRespondent has been discriminating against union members in the grantingof certainmerit increasesRespondent declined to furnish the requestedinformation,contending that discrimination in the granting of suchincreases,even if established,wouldnot be arbitrablesince theEmployerhas authorityto grant such increases in its "sole discretion" Two portionsof the contract are relevantFirst,articleIii ("ManagementClause")provides that "nothing herein will be used to discriminate against anemployee becauseof his unionmembership " Article VI, section 2,provides thatan employee will receive increasesbeyond themidpoint of thesalaryrange "providedhisperformancemerits it " The parties withreference to articleVI, section 2only, have stipulated that it was"entirelydiscretionarywhether ornot they (Respondent)gave merit raises above themid-range"Obviously, inthis stipulation,the General Counsel and theUnion werenot concedingthat the Unionhad no contractual right underArticleiii to grieve if Respondent discriminated on the basis of unionmembership in the granting of such increasesSucha concession could notbe reconciledwith the theoryupon which this case was pleaded andlitigatedThus, in our judgment,the only reasonable construction that canbe given tothe above-quotedcontract clauses is that,under thecontract,Respondent can determine in its sole discretion which employees,based ontheirworkperformancedeserve merit increases above mid-point, but thatinmaking such a determination,Respondent cannot discriminate againstunion members Such discrimination,if established,would give the Unioncause to grieveThis case, therefore,does not present the kind ofarbitrabilityissue that was before the BoardinHercules Motor Corpand,for that reason,we regardthe TrialExaminer's reference to that case asinappositeThe Union and the Respondent are parties to acollective-bargaining contract effective from November 12,1967, until April 30, 1969, subject to automatic renewal inthe absence of notice' This contract, which is the firstbetweenRespondent and the Union, does not compelUnion membership, although it provides that employeeswho join must maintain their membership. The contractalso provides,inter alia,that the Respondent may grantmerit increases to employees who have reached themidpoint in the wage structure of their labor grade It isconceded that this provision of the contract, which is setout herein below, makes the grant of merit increasesabove the midpoint of the labor grade a matter within theRespondent's unilateral discretion.A complaint was made to Arly Price, a local Unionofficer, in early 1968, concerning two men workingtogether who were receiving disparate rates of pay Pricetook this up with Whaler, an agent of Respondent, whoexplained Respondent's reason for the difference in pay.'The complaint alleges and the answer admits that the Union is theexclusive bargaining representative, within the meaningof the Act, of "Allproduction and maintenance employees, includingtruckdrivers and parttime employees, employedby theRespondent at its Kingsville, Missouri,plant,excludingofficeclericalemployees,office janitors,guards,professional employees and supervisorsas defined in the Act "175 NLRB No. 19 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrice asked Whaler for a list of all employees in the unitcovered by the contract with their rates of pay, andRespondent provided him with a list of employees, withthe rates of those at the midpoint or below, but merelynoting those who were receiving above the midpoint,without giving their current rates of pay. Of the 178names listed, it appears 142 were above the midpoint.Pricethencomplained toUnionRepresentativeAndrew, stating his concern that the Respondent wasdiscriminating againstUnion members, and in favor ofnonunion employees in the granting of merit increases (thehigher-rated employee in the instance complained ofapparentlybeing nonunion), and his feeling that thepractice was more widespread than the one instance whichhad been brought to his attention.Andrew wrote Whaler asking for the rates of pay andclassifications of all employees covered by the contract,assertedly to check Respondent's compliance with sections1and 2 of article VI of the contract (set forthhereinafter).Respondent sent Andrew a copy of thematerial previously given Price (which did not contain jobclassifications).Andrew replied that since the Union "feelsthat the [Respondent] is discriminating between membersand non-members of the union," he did not consider thematerialprovided to be sufficiently "explicit," andrequested the "actual wage rates" of all employees "alongwiththeirclassifications."Whaler thereafterwroteAndrew, refusing his request, stating, in part, as follows:Since the rates above midpoint are based upon meritand are paid solely at the discretion of the Company upto the top rate of the job, we do not believe this is amatter of legitimate concern of the Union. We pointout you had individual rates of all employees of thebargaining unit during negotiations which preceded theexisting contract. Of course, we are not now engaged inany negotiation requesting rates of pay.No formal grievance was filed against Respondentunder the grievance procedure set forth in the contract,which provides for arbitration of grievances not otherwisesettled,upon appropriate request. The Union elected tofile charges in this matter, instead.TheprovisionsofarticleVI,Wages,inthecollective-bargaining contract are as follows:Section 1- Classifications - Rates(A) The Company has prepared job descriptions andcompleted a job evaluation program and a base hourlywage rate has been established for each jobclassification.' Job classifications and rates of pay arelisted in appendix "A" and are hereby made a part ofthis Agreement.(B) The Company will have the right to classify andgrade all new jobs and reclassify jobs where the dutiesinvolved change from those currently existing.(C) Each employee will be paid a rate within his jobclassification.Section 2- Increase ProcedureEach employee will be considered for an increaseeach month. He will receive an automatic increase offive cents ($.05) each month in a new job classificationuntil he has reached the midpoint of the range. He willreceiveincreasesbeyond this point provided hisperformance merits it.Section 3- Incentive or Bonus Pay'The contract contains an extensive job evaluation article providing forUnion participation,withwhich we are not directly concerned, and istherefore not reproduced herein(A) The Companywill have the right to continue thepresent incentive or bonus plan as it is presently ineffect.However, if in the sole judgment of theCompanythe best interests of the Company can beserved bymaking changes in the incentivesystem or byeliminating all incentive or bonuspay the Companyshall have the right to do so.(B)No questions or disagreements connected withany incentive or bonus plan shall be subject to thegrievance procedure.ConclusionsIt is now well established that a labor organizationwhich is obligated, under the Act, to represent employeesinabargaining unit with respect to the terms andconditionsof their employment is also entitled, byoperation of the statute, upon appropriate request, to suchinformation as may be relevant to the proper performanceof that obligation.As the Board stated in its recentdecision inCowles Communications, Inc.,172NLRBNo. 204 (citations omitted):The law is clear and well-settled that "wage andrelated information pertaining to employees in thebargaining unit should, upon request, be made availableto the bargaining agent without regard to its immediaterelationship to the negotiation or administration of thecollective-bargaining agreement." As such informationconcernsthecoreoftheemployer-employeerelationship,it ispresumptivelyrelevant and "a union isnot required to show the precise relevance of it, unlesseffective employer rebuttal comes forth .." As thecourt stated inYawman & Erbe,"it is virtuallyimpossible to tell in advance whether the requested datawill be relevant except in those infrequent instances inwhich the inquiry is patently outside the bargainingissues."Inasmuch as the merit increases granted to theemployees represented by the Union are unquestionably apart of the employees' wages, information concerningthose increases is, therefore, presumptively relevant to theperformance of the Union's obligations under the Act, andmust be given to the Union in the absence of good causeto the contrary shown by the Respondent. See, i.e.,OtisElevator Company,170 NLRB No. 59The Respondent asserts, primarily, that the Union hadno "need [for] the exact wages of the employees above themid-rate," because "the Union has no right under theAgreement to dispute wageincreasesabove the mid-rate,"on the basis that "[s]uch increases are.solely withinRespondent's discretion." (Brief p. 6.) Carrying thisargument further, Respondent contends that the issue isessentially one of contract interpretation to be determinedin the first instance by an arbitrator under the contract,and that a duty to supply the information sought wouldarise only upon an arbitrator's decision which might makethe information necessary under the contract, citingHerculesMotor Corporation,136 NLRB 1648;Square DCo. v. N L.R.B.,332 F.2d 360 (C.A. 9, 1964); andSinclairRefining Company v. N.L.R.B.,306 F.2d 569(C.A. 5, 1964). Both of the court decisions cited, relyingheavily on the Board's decision inHerculesMotor Corp.,which support Respondent's position, hold, in effect, thatwhere it is claimed by an employer that the issue raised bythe union has been left to the employer's unilateralcontrolby the contract,and isthus not gnevable, there is noobligation to furnish information until the arbitrator hasdetermined the validity of the contract claim. STAHL SPECIALTY COMPANYHowever, even when these decisions were issued, itwould appear that they ran counter to the previous weightof authority, as discussed by the Court inSinclair.Andsince the decisions inSinclairandSquare D,ithasbecome firmly settled that the Board is not divested ofjurisdiction to decide the right of a union to information,as those decisions held, merely because construction of acollective-bargaining contract is necessary to determinewhether there has been a violation of the Act. Cf.N L.R.B. v. C & C Plywood Corporation,385 U.S. 421(1967); seeWashington Hardware and Furniture Co.,168NLRB No. 72 Nor is the Board precluded from decidingsuch an issue because the contract provides for arbitrationof the alleged dispute SeeN.L.R B. v. Acme IndustrialCo., 385 U.S. 432 (specifically referring at p. 437 to thecontrary view inSinclair Refining Co., supra); N.L R.Bv.Scam Instrument Corp ,394 F.2d 884, 887 (C.A. 7,1968).'Moreover, although the statutory right to informationconcerningemployeeworkingconditionsmay, inappropriatecircumstances,bewaived,"an employercannot refuse [to provide such information] unless therehas been a `clear and unmistakeable' waiver by theunion." SeeN L R B v. Perkins Machine Company,326F.2d 488. Here, however, it is far from clear that theUnion has waived its right to information concerningmerit raises granted by Respondent, or even that theUnion has foregone all right to question Respondent'sactions, if they be arbitrary, capricious, or discriminatory.Thus, it is noted that where the parties intended thatworking conditions should be subject to the "solejudgment" of Respondent and not subject to the grievanceprocedure, the contract specifically so provides (see articleVI, section3, Incentive or Bonus Pay),though it does notso provide in the case of merit increase payments.The reasoning of the Court inN.L.R.B. v. The ItemCompany,220 F.2d 956 (C.A. 5, 1955), which follows,seems particularly apt to the situation here presented. The.assumingarguendothatthenew contractauthorized respondent to bypass the Union in grantingindividual employee ment increases, such a constructionof its terms would notipso factoestablish a waiver ofthe Union's right to obtain information as to the meritincreases thus unilaterally granted. The right to grantmerit increaseswithout the consent of a statutorybargaining agent obviously should not imply the right towithhold information thereon, since such a rule mightfosterdiscriminationagainst unionadherents in thegranting of merit increases, and thereby promote thatindustrial strife and unrest which the Act seeks toavoid.Nor is the information sought any less relevant to theUnion's obligation to represent the employees becausethere is no pending formal grievance between the Unionand the Respondent, as Respondent contends. What issignificant here is the "potential value of [the informationsought] as pertinent data with which the Union should besupplied in order to assist it in its task of deciding whether'The Board'sdecision inHerculesMotor Corp. supra,iscited byRespondent in support of the principle of the court decisionsin Square DandSinclair,which,as noted above,does not express the current state ofthe lawAt most,today, theHerculesdecision(as the Board, itself,indicated therein)constitutes an exercise of the Board's informed discretionto defer to the arbitral process, rather than exert its own jurisdiction in anunfair labor practice proceeding,where it finds this would effectuate thepurposes of theAct SeeN LR B v Thor PowerTool Company,351F 2d 584,587 (C A 7, 1965)131to institute grievance proceedings or use other policingtools under the existing bargaining agreement and to guidetheUnion in contractnegotiationsthemselves."SeeCurtiss-Wright Corporation v. N.L.R.B., 347F.2d 61, 70(C.A. 3, 1965). As the Court further stated, "Demands forinformation are usual precursors to the submission ofcomplaints and grievances to grievance and arbitrationmachinery. This is only natural, for as the Trial Examinerpointed out, unions would be forced to grope blindlythrough the very stages of the grievance procedure unlessadequate information were preliminarily available." (347F.2d at 71.) See alsoFafnirBearingCompany v.N.L R.B.,362 F.2d 716, 721 (C.A. 2, 1966). Nor is thereany reason to believe, on this record, that the Union isseeking the information requested in order to "harass"Respondent, as is claimed, rather than for the purpose ofdeterminingwhether Respondent has complied with itsobligations (express or implied) under the contract. Thefact that with the information sought, the Union may beable to present a more intelligent and effective grievance(or perhaps determine that it has no basis for complaint)can hardly be classed as "harassment."There is similarly no factual basis shown for the furtherargument that the information sought is to be used by theUnion for the purpose ofrenegotiationof the contractualbasis for wageincreasesabove the midpoint prior to thedate for reopening the contract.'In summary, it is found that the Union's right to theinformation requested is derived from the statute, ratherthan from the contract, as Respondentseemsto contend;that the information sought is presumptively relevant tothe Union's statutory obligation to represent Respondent'semployeesin anappropriateunit;and that the Union hasnot waived its right to the information requested,nor hasthe Respondent shown good cause justifying its refusal tosupply the information.Itistherefore held that theRespondent, by refusing and failing to furnish the Union,upon request, the classifications and exact wage rates ofeach named employeein the unitrepresented by theUnion, has engagedinand is engaginginunfair laborpractices in viclation of Sections8(a)(1) and(5) of theAct.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Sections 2(6) and (7) of the Act.2The Union is a labor organization within themeaning of Section 2(5) of the Act, which, at all timesmaterial,has been and continues to be the exclusiverepresentativeofRespondent'semployeesinanappropriate unit for the purposes of collective bargainingwithin the meaning of Sections 9(a) and (b) of the Act.'Anaconda American BrassCompany,148NLRB 474,andAvcoManufacturingCompany,IllNLRB 729, also cited by Respondent, havebeen carefully considered, but are considered distinguishable from thepresentmatter InAnaconda,the Board held that the union was notentitled to information relating to a specific grievance which had beendisposed of a considerable period prior to the Board's decision,and whichthe Board found had no bearing upon the union's general obligation torepresent the unit InAvco,theBoard held the union was entitled tocurrent information which the employer used in making merit ratings, butwas not entitled to older material which was not used in making suchratings.Though furnishing some support for Respondent'scontentions,when considered on the basis of their own particular facts andcircumstances,as the Board and the Court have admonished us, seeGeneral Anilineand FilmCorporation,124 NLRB1217, in1, it is clearthat these cases are not dispositive of the issues here presented 132DECISIONS OF NATIONAL LABOR RELATIONS BOARD3By the acts and conduct herein found violative of theAct, theRespondent has engaged in and is engaging inunfair labor practices within the meaning of Sections8(a)(1) and(5) of the Act,which unfair labor practicesaffect commerce within the meaning of Sections 2(6) and(7) of the Act.THE REMEDYIt having been found that the Respondent has engagedinunfair labor practices in violation of Sections 8(a)(l)and (5)of the Act,itwillbe recommended thatRespondent cease and desist therefrom and take certainaffirmativeaction designed to effectuate the policies of theActprovided by the Regional Director for Region 17, afterbeing duly signed by Respondent's representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 17, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."`In the event that this Recommended Order is adopted by the Board,this provision shall be modifiedto read "Notifysaid Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law and upon the entire record in this case,itisrecommended that Respondent, Stahl SpecialtyCompany,Kingsville,Missouri, itsofficers,agents,successors, and assigns, shallICease and desist from refusing to bargain collectivelywithUnited Steelworkers of America, AFL-CIO, byrefusingtofurnishtosaidlabororganization theclassificationsand actual wage rates of each namedemployee in the appropriate unit represented by the saidlabor organization2.Take the following affirmative action which willeffectuate the purposes of the Act(a)Upon request, furnish to United Steelworkers ofAmerica, AFL-CIO, the name, classification, and actualwage rate then being paid for each named employee in theappropriate unit of Respondent's employees representedby the said labor organization(b)Post at its premises copies of the attached noticemarked "Appendix."5 Copies of said notice, on forms'In the event that this Recommended Order is adopted by the Board, thewords"aDecision and Order"shallbe substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent thatthe Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL, upon request,furnishtoUnitedSteelworkersofAmerica,AFL-CIO,thename,classification,and exact wage rate being paid to eachemployee in the unit represented by the Union at thetime the request is madeSTAHL SPECIALTYCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 610 FederalBuilding, 601 East 12th Street, Kansas City, Missouri64106, Telephone 816-FR 4-5181